Appeal by claimant from a decision of the Workmen’s Compensation Board which denied his claim for compensation on the ground that no causal relation existed between the accident claimant sustained and the loss of claimant’s legs. A reargument of the appeal has been allowed and the record has been very carefully explored by counsel for both parties, especially by counsel for claimant. The evidence was such that the board could find claimant was struck on Ms right leg by the branch of a tree which he was cutting down, but that such injury cleared up within a few days. It was not obliged to find from the evidence in the record that any injury occurred to the left leg or foot. Claimant was admitted to a hospital the day of the accident, and during his stay there gangrene developed in the left leg to the point where it was necessary to amputate the limb. Some weeks later gangrene developed in the right foot and that also was amputated. There seems to be no question that claimant had a pre-existing circulatory disease which the board found upon competent medical proof was responsible for the gangrenous condition in both limbs. The issues involved are purely factual and we can find nothing in the record which would impel us as a matter of law to reject the board’s decision. Decision affirmed, without costs.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.